DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/01/2020 regarding the rejection of claims 1 and 24 under 35 USC 102(a)(1) as being anticipated by Dybenko and the rejection of claim 13 under 5 USC 103 as being obvious over Dybenko in view of Herrou have been fully considered, but are not persuasive.
Applicant suggests at page 7 of the amendment that Dybenko teaches that splitter blades 1008/1010 must connect to support disc 1012 through shroud ring 1006.  However, in para. 49, Dybenko states, “In embodiments that do not include shroud ring 1006, splitter blades 1008/1010 can be coupled with support disc 1012.”  Therefore, in these embodiments, splitter blades 1008/1010 cannot be coupled to shroud ring 1006 because it is not present, and the blades are coupled to the support disc 1012.
At page 9 of the amendment, Applicant suggests that Herrou does not teach the claim limitations because the blades of Herrou are arranged such that the leading edges are all at the same distance from the center of the central portion.  However, this limitation is taught by Dybenko (see para. 48).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 12, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG-Pub. No. 2015/0152883 to Dybenko.
Regarding claim 1, Dybenko teaches a fan, comprising: a hub having a central portion (1004) and an extension portion (1012), wherein the extension portion is extended outwardly from a peripheral edge of the central portion (Fig. 10); and a blade assembly comprising a plurality of blades (1002, 1010, 1008), wherein each of the blades has a leading edge, each of the leading edges is an end point of each of the blades that is most close to the central portion (1002a), the blades are disposed around the hub (Fig. 10), the first leading edges of the first blades are all directly contacted with the extension portion (Fig. 10, para. 49), and from a center of the central portion of each of the leading edges defines a plurality of distances, and at least two of the distances are different from each other (Fig. 11, para. 47and 49).
Regarding claims 2-4, 6-9, 11, and 12, Dybenko teaches the fan according to claim 1 (as set forth above) further comprising a ring-shaped structure (1006), wherein the ring-shaped structure is disposed around the hub with center at the center of the central portion (Fig. 10), each of the blades has a rear 
wherein when the ring-shaped structure is connected to the adjacency of the rear tip of each of the blades, each of the blades has a protrusion portion, and the protrusion portion is protruded outside the ring-shaped structure, and lengths of the protrusion portions are equal (Fig. 10) (claim 3),
wherein from the center of the central portion to each of the leading edges defines a plurality of distances, and at least 50 percent, 60 percent, 70 percent or 80 percent of the distances are different (Fig. 11) (claim 4),
wherein distances from the leading edges of any two adjacent blades of the blades to the center of the central portion are different (Fig. 11) (claim 6),
wherein each of the blades has a curvature, and the curvatures of at least a part of the blades are different (adjacent blades and splitter blades as shown in Fig. 11) (claim 7),
wherein each of the blades has a curvature, and the curvatures of at least a part of the blades are equal (the parts outside of ring 1006, Fig. 10) (claim 8),
wherein the space between any two of the adjacent blades are substantially equal (Fig. 11), and each of the blades has a rear tip, each of the rear tips is an end point of each of the blades that is far away from the central portion, two adjacent angles formed by three lines from any three adjacent rear tips of the rear tips to the center of the central portion are the same (Fig. 10-11) (claim 9),
wherein lengths of the blades are different (Fig. 11) (claim 11),
wherein the amount of the blades is greater than or equal to 30 and less than or equal to 120 (Fig. 11) (claim 12).
Regarding claim 24, Dybenko teaches a fan, comprising a hub having a central portion (1004) and an extension portion (1012), wherein the extension portion is extended outwardly from a peripheral 
Regarding claim 25, Dybenko teaches the fan according to claim 24 (as set forth above), wherein at least 80 percent of the blades are connected to the extension portion (Fig. 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2015/0152883 to Dybenko in view of US PG-Pub. No. 2017/0002836 to Herrou.
Regarding claim 5, Dybenko teaches the fan according to claim 1 (as set forth above), but fails to teach that distances from all of the leading edges of the blades to the center of the central portion are different.
Herrou teaches a fan impeller in which the fan blades have different lengths (para. 44-45).
Herrou also teaches that using different blade lengths avoids generating unwanted acoustic noise (para. 31).  Because Dybenko also teaches a fan impeller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the fan impeller of Dybenko by using blades with different lengths as taught Herrou as a combination of prior art elements to achieve the predictable result of reducing unwanted acoustic noise (Herrou para. 31).
Regarding claim 13, Dybenko as modified by Herrou teaches  fan, comprising a hub having a central portion (Dybenko 1004) and an extension portion (Dybenko 1012), wherein the extension portion is extended outwardly from a peripheral edge of the central portion (Dybenko Fig. 10); a first blade assembly comprising a plurality of first blades ((Dybenko1010), wherein each of the first blades has a first leading edge, each of the first leading edges is an end point of each of the first blades that is most close to the central portion (Dybenko Fig. 11), the first blades are disposed around the hub, the first leading edges of the first blades are all directly contacted with the extension portion (Dybenko Fig. 11, para. 49), and from a center of the central portion to each of the first leading edges defines a plurality of first distances, and at least two of the first distances are different from each other (Dybenko 1002, 1008, 1010, Fig. 11); and a second blade assembly comprising a plurality of second blades, wherein each of the second blades has a second leading edge, each of the second leading edges is an end point of each of the second blades that is most close to the central portion, the second blades are disposed around the hub, at least a part of the second leading edges of the second blades are in contact with the extension portion (Dybenko Fig. 11, para. 49), and distances from at least two of the second leading edges to the center of the central portion are different (Herrou para. 31), and wherein a length of the shortest one of the first blades is greater than a length of the longest one of the second blades (Herrou Fig. 5-6).
Regarding claims 14-23, Dybenko as modified by Herrou teaches the fan according to claim 13 (as set forth above), wherein each of the first blades is disposed between two of the second blades, and each of the second blades is disposed between two of the first blades (Dybenko Fig. 11) (claim 14),
wherein distances from the first leading edges of the first blades to the center of the central portion are different, and distances from the second leading edges of the second blades to the center of the central portion are different (Dybenko Fig. 11) (claim 15),
wherein the length of the second blade in which the distance from the second leading edge to the center of the central portion is the shortest in the second blades is less than the length of the first blade in which the distance from the first leading edge to the center of the central portion is the longest in the first blades (Dybenko Fig. 11) (claim 16),
wherein the shortest one in the distances from the second leading edges to the center of the central portion is greater than the longest one in the distances from the first leading edges to the center of the central portion (Dybenko Fig. 11, Herrou Fig. 8) (claim 17),
further comprising a ring-shaped structure (Dybenko 1006), wherein the ring-shaped structure is disposed around the hub with center at the center of the central portion, and the first blades and the second blades are connected to the ring-shaped structure, and wherein each of the first blades has a first protrusion portion, the first protrusion portion is protruded outside the ring-shaped structure, and protruded lengths of the first protrusion portions, which are protruded outside the ring-shaped structure, of the first blades are equal (Dybenko Fig. 11, Herrou Fig. 8) (claim 18),
wherein each of the second blades has a second protrusion portion, the second protrusion portion is protruded outside the ring-shaped structure, and protruded lengths of the second protrusion portions, which are protruded outside the ring-shaped structure, of the second blades are equal (Dybenko Fig. 11) (claim 19),

wherein each of the first blades has a curvature, each of the second blades has a curvature, and the curvatures of the first blades and the second blades are different (Dybenko Fig. 11) (claim 21),
wherein the space between any two adjacent blades of the first blades and the second blades are unequal (Herrou Fig. 8), and each of the first blades and the second blades has a rear tip, each of the rear tips is an end point of each of the first blades and the second blades that is far away from the central portion, two adjacent angles formed by three lines from any three adjacent rear tips of the rear tips to the center of the central portion are different (Dybenko Fig. 11) (claim 22),
wherein from the center of the central portion to each of the first leading edges defines a plurality of first distances (Dybenko Fig. 11, Herrou Fig. 8), and at least 50 percent, 60 percent, 70 percent or 80 percent of the first distances are different (Herrou para. 31), and from the center of the central portion to each of the second leading edges defines a plurality of second distances, and at least 50 percent, 60 percent, 70 percent or 80 percent of the second distances are different (Dybenko Fig. 11, Herrou para. 31) (claim 23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745